Citation Nr: 1215017	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability, including as secondary to service-connected degenerative disc disease with low back pain and left leg radiculitis, and/or as secondary to service-connected bilateral residuals of a cold injury of the feet.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied the benefit sought on appeal.

In a February 2011 decision, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.

For the reasons discussed below, the appeal is again REMANDED to the RO via the AMC in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran seeks entitlement to service connection for a bilateral knee disability that he alleges to have incurred as a result of his active service, including as the result of a knee injury that he suffered during his active service.  In the alternative, he contends that he incurred the disability as secondary to his service-connected degenerative disc disease with low back pain and radiculitis, and/or as secondary to service-connected bilateral residuals of a cold injury to his feet.  

During a July 2008 VA joints examination, the Veteran was diagnosed with degenerative joint disease of the bilateral knees, worse on the left than the right.  The examiner opined that the Veteran's bilateral degenerative joint disease (DJD) of the knees was not at least as likely as not caused by or due to his service.  The examiner noted that the Veteran's weight and age were major factors in causing his bilateral knee condition.  The examiner further noted that the Veteran admitted that he had always had problems with his legs.  The examiner did not provide an opinion as to whether the Veteran bilateral DJD of the knees was caused or aggravated by his service-connected back, leg, or foot disabilities.

In its February 2011 decision, the Board specifically remanded the Veteran's appeal in order to afford him with a new VA examination to determine whether his bilateral DJD of the knees may have been caused or aggravated by his service-connected back disability.  In an April 2011 VA examination report, a VA examiner provided the opinion that it was not at least as likely as not that the Veteran's DJD of the knees was caused by or aggravated by his service-connected low back disability.  The examiner indicated that the Veteran's DJD of the knees and his degenerative disk disease (DDD) at L5-S1 with diffuse disk bulge and posterior spondylosis with residual paresthesia to the left lower extremity appeared to be two separate comorbid conditions.  The examiner based this opinion on a lack of a continuation of symptomatology of knee pain from the Veteran's reported onset of an in-service knee injury, and a lack of continuity of knee symptomatology since the Veteran' separation from service.  The examiner attributed the Veteran's knee DJD to the normal again process and normal wear and tear on his knees.  

Notably, the February 2011 VA examiner did not provide a rationale specifically as to why the Veteran's separate, service-connected left leg radiculopathy did not cause or aggravate his bilateral knee DJD.  In this regard, the Board notes that in a September 2009 VA peripheral nerve examination, a VA examiner, in addition to providing the opinion that the Veteran's left leg complaint was at least as likely as not caused by or a result of his service-connected low back condition, additionally noted that it was her opinion that his left leg condition was associated with his knee complaints.

The Board further observes that examiner was not asked and did not provide an opinion as to whether the Veteran's service-connected bilateral residuals of a cold injury to the feet may have cause or aggravated his bilateral knee DJD.  In this regard, the Board notes that prior to his February 2010 VA examination of residual cold injuries to his feet, the Veteran indicated that he questioned whether his bilateral foot pain may have caused his knee problems.  Additionally, a private medical report dated in April 2009 from Austin Gleason, M.D., at the Spine Institute of Louisiana, indicated that the Veteran experienced frostbite in his feet in 1982, and that he presented with a complaint of sharp, stabbing pain in his knees and feet, with tingling or burning of the feet, on a daily basis.  

Accordingly, the Board finds that the Veteran's appeal must be remanded in order for him to be provided with a new VA examination to determine if his bilateral knee DJD was caused or aggravated by his service-connected left leg pain radiculopathy or by his service-connected bilateral residuals of a cold injury to the feet.

Additionally, the Board observes that in a July 2011 response to his June 2011 supplemental statement of the case, the Veteran indicated that he was waiting to be scheduled for a CT scan of his knees.  Also, in the aforementioned June 2009 private medical report, Dr. Gleason indicated that he was waiting for the results of a CT scan of the Veteran's knees and feet that could help in deciding the causality of his degenerative arthritis in relationship to his service.  In the only other private medical report of record from Dr. Gleason, a February 2011 progress report, Dr. Gleason did not make any further reference to a CT scan.  The Veteran, however, indicated in another July 2011 statement that Dr. Gleason had indicated that an MRI would help establish an accurate picture of the Veteran's knee problem.  The Veteran indicated that he was waiting for a scheduled appointment for the MRI.  Finally, the April 2011 VA examiner indicated that Dr. Gleason had performed an MRI of the Veteran in 2008, but that the MRI was not of record.  Accordingly, the Board is left to conclude that there is a high likelihood that not all of the Veteran's private medical records have been associated with the claims file.  Therefore, on remand, any outstanding private treatment records pertaining to the Veteran's claimed knee disability must be requested.

Finally, the Board observes that from February 2011 to July 2011, the Veteran submitted additional relevant evidence, including medical evidence, after his appeal was certified to the Board.  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R § 20.1304 (2011).  Therefore, remand for the issuance of a supplemental statement of the case is required.  See 38 C.F.R § 19.31 (2011).

Finally, as this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran's claimed knee disability has been the subject of prior VA treatment, and records of his VA care, dated since January 2009, have not been associated with the claims file.  Under the law, VA must obtain outstanding treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records pertaining to his claimed bilateral knee disability, and to his service-connected back, leg, and foot disabilities, dated since January 2009, from the Shreveport, Louisiana, VA Healthcare System.

2.  After securing the appropriate release forms from the Veteran, make arrangement to obtain complete copies of all private treatment records pertaining to his claimed bilateral knee disability, and to his service-connected back, leg, and foot disabilities from Austin Gleason, M.D., at the Spine Institute of Louisiana.  Make arrangements to obtain any other private medical records identified by the Veteran.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination of his knees.  The claims file and a complete copy of this REMAND must be made available and reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed bilateral degenerative joint disease was caused or aggravated (made worse) by his service-connected left leg pain radiculopathy or by his service-connected bilateral residuals of a cold injury to the feet.  If the examiner concludes that aggravation occurred, the examiner must identify the degree of aggravation above and beyond the baseline level of severity of the nonservice-connected disability.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of the right and/or left knee disability(s) present (i.e., a baseline) before the onset of the aggravation.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


